United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
            ___________

            No. 98-2734
            ___________

Deltic Timber Corporation, formerly   *
known as Deltic Farm & Timber Co.;    *
Murphy Oil Corporation; Murphy        *
Exploration and Production Company,   *
                                      *
                  Appellants,         *
                                      *
      v.                              *
                                      *
Great Lakes Chemical Corporation,     *
                                      *
                  Appellee.           *
                                          Appeals from the United States
            __________                    District Court for the Western
                                          District of Arkansas.
            No. 99-1144
            __________                         [UNPUBLISHED]

Deltic Timber Corporation, formerly   *
known as Deltic Farm & Timber Co.;    *
Murphy Oil Corporation; Murphy        *
Exploration and Production Company,   *
                                      *
                 Appellees,           *
                                      *
      v.                              *
                                      *
Great Lakes Chemical Corporation,     *
                                      *
                 Appellant.           *
                                 ___________
                             Submitted: April 22, 1999
                                 Filed: April 28, 1999
                                    ___________

Before BOWMAN,* Chief Judge, ROSS, and FAGG, Circuit Judges.
                              ___________

PER CURIAM.

       Deltic Timber Corporation (Deltic) brought this diversity-based action against
Great Lakes Chemical Corporation (Great Lakes) for wrongfully removing bromine-
rich brine from Deltic's properties. After a trial, the district court concluded that a
portion of Great Lakes's taking was in good faith and a portion was in bad faith. The
district court calculated the measure of damages for the bad faith taking based on the
value of the brine at the wellhead. The district court denied prejudgment interest to
Deltic and taxed certain costs to Great Lakes. Both sides appeal from the district
court's decision.

        Because this is a diversity case, we review de novo questions of state law.
Having considered the record and the parties' briefs, we are satisfied the district court
correctly applied the controlling law and the record supports the district court's state
law-based decisions. We are also satisfied the district court correctly ruled on the
issues of prejudgment interest and taxation of costs. Because a comprehensive opinion
in this case would lack precedential value, we affirm on the basis of the district court's
rulings without further discussion. See 8th Cir. R. 47B.




      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.

                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-